Citation Nr: 0116577	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-18 550	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 






INTRODUCTION

The veteran had active service from November 1956 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  

By April 1997 rating decision, the RO denied a rating in 
excess of 20 percent for intervertebral disc syndrome of the 
low back.  The veteran filed a timely notice of disagreement, 
and a statement of the case was issued by the RO.  The 
veteran's appeal, however, was not perfected as he did not 
file a substantive appeal (VA Form 9).  Accordingly, that 
issue is not before the Board and will not be considered 
herein.  The record reflects that in March 2000 and in 
December 2000 the veteran failed to report for hearings 
scheduled at the RO before a Member of the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected disabilities consist of 
residuals of contusion to the lumbosacral region, evaluated 
as 20 percent disabling, and fracture of IX, X, XI, XII ribs, 
healed; hemothorax; and hematuria, traumatic, healed, all 
evaluated as 0 percent disabling.  

3.  The evidence of record does not show that veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful employment.

4.  The veteran has not submitted evidence tending to show 
that his service-connected disabilities are unusual, require 
frequent periods of hospitalization or cause unusual 
interference with work other than that contemplated within 
the schedular standards.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received from the veteran in December 1996 was an Application 
for Increased Compensation based on Unemployability (VA Form 
21-8940), in which he reported that due to his service-
connected "back injury" he was prevented from securing or 
following any substantially gainful occupation.  He indicated 
that he last worked full time on November 17, 1995, and that 
on December 1, 1995 he became too disabled to work.  He 
reported receiving treatment for his back from Dr. Mary 
Curtis.  He last worked for "Elf Ato-Chem", a chemical plant, 
40 hours a week, from June 1985 to November 1995.  The 
veteran responded "no" to the question of whether he left his 
last job because of his disability.  He reported that he 
completed 4 years of high school, and that he had no 
education or training since he became too disabled to work.  

In a statement dated in December 1996, the veteran reported 
that he had back problems for most of his adult years, and 
that during the "later years" of his career, his back 
"required the use of daily pain medication to enable [him] to 
work each day".  He claimed that his doctor had diagnosed 
arthritis in the lower back, and that this added problem 
caused him to become disabled to the point that he could no 
longer do any type of work that would provide him with a 
"livable wage".  He reported that he could not longer spend 
any extended period of time walking, standing, or sitting and 
that he had periodic bouts of sciatica in both legs.  

In a January 1997 letter the RO requested treatment records 
for the veteran, from Mary Curtis, M.D., dated from November 
1, 1995 to the present.  Received from Dr. Curtis were copies 
of treatment notes dated from October 1995 to August 1996.  
In February 1996 the veteran presented to establish himself 
with Dr. Curtis, and reported that he was a recent retiree 
with chronic low back pain.  He reported having increased 
problems with the right sciatic nerve.  The impressions 
included chronic low back pain and recent sciatica.  The 
remaining records show treatment for unrelated problems, as 
well as notations that the veteran's medication was refilled.  

On VA examination in January 1997 the veteran reported a 
history of motor vehicle accident trauma as a passenger in 
the back seat of a motor vehicle in approximately 1957 or 
1958.  He recalled hanging out of the door after the 
accident, and probable loss of consciousness.  He reported 
having low back discomfort after that incident but had no 
hospitalization or surgical intervention.  He complained of 
daily low back discomfort for more than 30 years.  He 
reported he had been employed as a chemical 
warehouseman/supervisor, and reported that his duties in 
these positions were mostly sedentary.  He denied 
occupational injury with exacerbation of low back symptoms  
The diagnosis was "low back condition with clinical 
correlation; lumbosacral strain" and it was noted that x-rays 
were without abnormality or degenerative changes. 

In a February 1998 letter the RO requested that the veteran 
send copies of all private doctors or hospital reports of all 
examinations and treatment since January 1, 1996.

On VA examination in April 1998 the veteran reported that he 
was unemployed and could not work.  He claimed he could not 
work because he was in a motor vehicle accident in service, 
and sustained fracture of the vertebrae, a ruptured lung, 
several rib fractures, and "several other problems".  The 
veteran reported that walking, standing, lying in bed, 
getting up, and bending over all caused pain to him.  There 
was slight spasm of the thoracolumbar musculature.  Flexion 
of the lumbar spine was to 75 degrees, with stiffness at 70 
degrees.  Extension was to 25 degrees and lateral flexion was 
to 30 degrees.  Straight leg raising test was positive at 45 
degrees, bilaterally, and there were decreased reflexes in 
both lower extremities.  Right ankle jerk was absent.  An x-
ray of the lumbar spine was "normal", and the diagnosis was 
back strain.  

Analysis

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
disability rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).  A total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards.  If above percentages are 
not met, the veteran's claim may be referred to the Director, 
Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities."  38 
C.F.R. § 4.16(b)

The veteran's service-connected disabilities consist of 
residuals of contusion to the lumbosacral region, evaluated 
as 20 percent disabling, and fracture of IX, X, XI, XII ribs, 
healed; hemothorax; and hematuria, traumatic, healed, all 
evaluated as 0 percent disabling.  The combined service-
connected rating is 20 percent.  Therefore, since the veteran 
has not met the percentage requirements set forth in 38 
C.F.R. § 4.16(a), the Board will proceed with consideration 
of entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 4.16(b).

The veteran has repeatedly asserted that he is unable to work 
due to his service-connected low back disability, and that he 
has been unable to work since November 1995.  In his 
application for a total disability rating based on individual 
unemployability, the veteran reported that he did not leave 
his last job because of his low back disability.  Moreover, 
on VA examination in 1997 the veteran reported he had been 
employed as a chemical warehouseman/supervisor, and his 
duties were mostly sedentary.  He denied any occupational 
injury with exacerbation of low back symptoms.  The diagnosis 
was lumbosacral strain, and there was no evidence of 
arthritis.  

On VA examination in 1998 the diagnosis was back strain, and 
x-rays of the lumbar spine were normal.  The limitation of 
function exhibited on range of motion studies was no more 
than mild-moderate.  The veteran does have significant 
neurological changes in the lower extremities, but even 
assuming all of the changes are due to the service-connected 
back disability, the changes are not severe enough to 
preclude employment.  His remaining service-connected 
disabilities are not shown to be particularly disabling.   
Thus, the record essentially reflects that the veteran has 
low back strain, and that he did not leave his last job due 
to his low back.  Accordingly, although the veteran has 
repeatedly asserted that he is unable to work due to his low 
back disability, there is simply no evidence to support 
contentions.  The veteran does not meet the schedular 
criteria for a total rating and there is no convincing 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of his service-connected 
disability, and therefore, the veteran is not entitled to a 
total disability rating for compensation purposes based on 
individual unemployability.  38 C.F.R. § 4.16.  

An extraschedular evaluation with regard to the veteran's 
total disability rating based on individual unemployability 
has also been considered.  Rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disability, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section  38 C.F.R. § 4.16 (b).  In this 
case, the veteran has not submitted evidence tending to show 
that his disabilities are unusual, require frequent periods 
of hospitalization or cause unusual interference with work 
other than that contemplated within the schedular standards.  
It is not shown that he is unemployable due solely to his 
service-connected disability.  Accordingly, the rating 
board's decision not to forward the case to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration is supportable and is sustained.  

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the June 1997 rating decision and the October 
1998 statement of the case of what would be necessary, 
evidentiary wise, for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability.

Additionally, the veteran was notified in a February 1998 
letter from the RO of the need to provide information 
pertaining to recent treatment for his service-connected low 
back disability, which the veteran contends precludes him 
from working.  The Board therefore concludes that the 
discussions in the rating decision and the statement of the 
case, and the RO's letter sent to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran reported receiving treatment from one 
private physician, Dr. Mary Curtis.  The record reflects that 
the RO requested (and obtained) treatment records from this; 
thus, the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining named treatment 
records.  The Board notes that the veteran provided 
information pertaining to his last employer, a chemical 
plant.  Although the RO did not obtain such employment 
records, the Board finds that based on the veteran's report 
that he did not leave this job because of his back 
disability, such employment records would not be pertinent to 
this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

